

 
 
 

LOAN CLOSING STATEMENT AND DISBURSEMENT SHEET
(SHOWING THE ACTUAL PREPAYMENT PREMIUM AND
REVISED PAYOFF AMOUNTS WITH CORRESPONDING CHANGES
TO AFFECTED FIGURES AND NOTES)


DEAN, MEAD, EGERTON, BLOODWORTH, CAPOUANO & BOZARTH, P.A.
800 North Magnolia Avenue, Suite 1500
Orlando, Florida 32803


BORROWERS: ALICO, INC., a Florida corporation; ALICO-AGRI, LTD., a Florida
limited partnership; ALICO PLANT WORLD, L.L.C., a Florida limited liability
company; BOWEN BROTHERS FRUIT, LLC, a Florida limited liability company; and
ALICO LAND DEVELOPMENT, INC., a Florida corporation
LENDER:                         RABO AGRIFINANCE, INC.
DATE:                                    September 8, 2010
PROPERTY:                          See Exhibit A, attached hereto and made a
part hereof


PRINCIPAL AMOUNT OF REAL ESTATE TERM
LOAN:                                                                                                                  
40,000,000.00
PRINCIPAL AMOUNT OF REAL ESTATE LINE OF CREDIT
LOAN:                                                                                               
60,000,000.00
                                                     ____________
MAXIMUM TOTAL LOAN
COMMITMENT:                                                                                                                                     
100,000,000.00
                                                                                                                                                                                                                
    ____________
                                                                                            
                                                                                                                        ____________


BORROWERS' EXPENSES:
1.           Documentary Stamps on Real Estate Term Loan
Note                                                                                                                   
140,000.00
2.           Documentary Stamps on Real Estate Line of Credit
Note                                                                                                               210,000.00
3.           Intangible Tax on Florida Mortgage, Security Agreement and
Financing
            Statement                                                                                                                                                                                                
 200,000.00
4.           Recording Fee on Florida Mortgage, Security Agreement and Financing
            Statement  (Hendry County) (53
pages)                                                                                                                                                  
  452.00
5.           Recording Fee on Florida Mortgage, Security Agreement and Financing
            Statement  (Collier County) (53
pages)                                                                                                                                                     
 452.00
6.           Recording Fee on Florida Mortgage, Security Agreement and Financing
            Statement  (Polk County) (53
pages)                                                                                                                                                    
      452.00
7.           Recording Fee on Uniform Commercial Code Financing Statement
            Form UCC-1 (Hendry County) (34
pages)                                                                                                                                       
          290.50
8.           Recording Fee on Uniform Commercial Code Financing Statement
            Form UCC-1 (Collier County) (34
pages)                                                                                                                                              
     290.50
9.           Recording Fee on Uniform Commercial Code Financing Statement
            Form UCC-1 (Polk County) (34
pages)                                                                                                                                                      
290.50
10.           Filing Fee on Uniform Commercial Code Financing Statement
            Form UCC-1 (State) (33
pages)                                                                                                                                                                   
137.00


BORROWERS' EXPENSES - CONTINUED:
11.           Reimbursement of Appraisal Fee to
Lender                                                                                                                                 
   69,500.00
12.           Title Search
Fee                                                                                                                                                                             
        3,600.00
13.           Title
Premiums                                                                                                                                                                                    227,457.50
           (a) Loan
Policy:                                                                                                                
    206,325.00
           (b) Variable Rate
Endorsement:                                                                                                 100.00
           (c) Revolving Credit
Endorsement:                                                                                           100.00
           (d) Additional Interest
Endorsement:                                                                                       100.00
           (e) Environmental Protection Lien
Endorsement:                                                                    100.00
           (f) Waiver of Arbitration
Endorsement                                                                                     100.00
           (g) Florida Form 9
Endorsement:                                                                                           20,632.50


14.           Paydown Term Loan held by Farm Credit of SWFL Florida,
ACA                                                                                       
45,628,882.53
           (a)  Principal
Reduction:                                                                                              
     41,995,856.91
           (b)  Interest through
9/8/10:                                                                                                   539,053.93
           (c)  Prepayment Penalty as of
9/8/10                                                                                 3,093,971.69


15.           Payoff Line of Credit Loan held by Farm Credit of SWFL
            Florida,
ACA                                                                                                                     
26,216,638.20
            (a)  Principal
Balance:                                                                                                     
  26,102,435.00
            (b)  Interest through
9/8/10:                                                                                       
          114,203.20
 

16.           Record Partial Release of Mortgage (4
pages)                                                                                                                              
        35.50
17.           Filing Fees for UCC-3 (2
pages)                                                                                                                                                          
    15.00
18.           Lender's Attorneys' Fees - Shutts & Bowen,
LLP                                                                                                                  
       42,500.00
19.           Reimbursement for UCC Search Fees to Shutts & Bowen,
LLP                                                                                                       
292.50
20.           Miscellaneous Costs to Shutts & Bowen,
LLP                                                                                                                                 
  300.00
21.           Borrowers' Attorneys' Fees and Costs - Dean
Mead                                                                                                                         POC
22.           Contingency for Additional Recording Fees and Other
Fees                                                                                                           
500.00
                                                         ___________
TOTAL
EXPENSES                                                                                                                                                                                  
     72,742,085.73
                                                                                                                                                                                                                       
___________
                                                                                                                                                                                                                      
 ___________
















RECEIPTS
1.           From Lender at Closing - Loan Proceeds from Term
Loan                                                                                                           
40,000,000.00
2.           From Lender at Closing - Loan Proceeds from Line of Credit Loan
($27,000,000.00 remains
undisbursed)                                                                    
  33,000,000.00
                                                                                                                          
___________
TOTAL
RECEIPTS                                                                                                                                                                                         
  73,000,000.00
                                                           ___________
                                                                                                                                                                                                                           
___________


DISBURSEMENTS
1.           CLERK OF CIRCUIT COURT HENDRY COUNTY
             (Recording,  Documentary Stamps, and Intangible
Tax)                                                                                                                    550,742.50
2.           CLERK OF CIRCUIT COURT COLLIER COUNTY
            (Recording
Fees)                                                                                                                                                                                        
     742.50
3.           CLERK OF CIRCUIT COURT POLK COUNTY
            (Recording
Fees)                                                                                                                                                                                           
 742.50
4.           FLORIDAUCC, INC.
            (UCC-1 Filing Fee -
State)                                                                                                                                                                           
  137.00
5.           RABO AGRIFINANCE, INC.
            (Reimbursement of Appraisal
Fee)                                                                                                                                                   
      69,500.00
6.           FIRST AMERICAN TITLE INSURANCE COMPANY
            (Title Search
Fee)                                                                                                                                                                                     
   3,600.00
7.         FIRST AMERICAN TITLE INSURANCE COMPANY
      and DEAN, MEAD, EGERTON, BLOODWORTH, CAPOUANO
      & BOZARTH, P.A.
           (Title Premiums for Loan Policy and
Endorsements)                                                                                                                          227,457.50
8.           FARM CREDIT OF SW FLORIDA
            (Paydown on Term
Loan)                                                                                                                                                           
      45,628,882.53
9.           FARM CREDIT OF SW FLORIDA
            (Payoff Line of Credit
Loan)                                                                                                                                                      
      26,216,638.20
10.           CLERK OF COURT HENDRY COUNTY
            (Recording Fee for Partial Release of
Mortgage)                                                                                                                               
        35.50
11.           FLORIDAUCC, INC.
            (UCC-3 Filing
Fees)                                                                                                                                                                                        
15.00
12.           SHUTTS & BOWEN, LLP
            (Lender's Attorneys' Fees and
Costs)                                                                                                                                            
      42,500.00
13.           SHUTTS & BOWEN, LLP
             (Reimbursement for UCC Search
Fees)                                                                                                                                               
      292.50
14.           SHUTTS & BOWEN, LLP
            (Miscellaneous
Costs)                                                                                                                                                                                
 300.00
15.       DEAN, MEAD, EGERTON, BLOODWORTH, CAPOUANO
       & BOZARTH, P.A.
            (Contingency for Additional Recording Fees and Other
Fees)                                                                                                             500.00


16.           BORROWERS
             (Net Loan
Proceeds)                                                                                                                                                                             
257,914.27
                                                     ____________
TOTAL
DISBURSEMENTS:                                                                                                                                                                     
  73,000,000.00
                                                     ____________
                                                                                                                                                                                                                
    ____________


MISCELLANEOUS
1.           This Loan Closing Statement and Disbursement Sheet has been
examined and approved by Borrowers and Lender as of the day first above written.
2.           Dean, Mead, Egerton, Bloodworth, Capouano & Bozarth, P.A. (the
Closing Agent) assumes no responsibility for the accuracy of the information
furnished to it and upon which the figures shown in this Loan Closing Statement
and Disbursement Sheet were based.
3.           Borrowers have directed the Closing Agent to disburse the funds
described in item nos. 8 and 9 of the Disbursements section of this Loan Closing
Statement and Disbursement Sheet totaling $71,845,520.73 directly to Farm Credit
of SWFL, ACA (Farm Credit) by wire transfer in accordance with the wire transfer
instructions attached hereto as Exhibit B.
4.           Borrowers have authorized and directed the Closing Agent to
disburse the required portion (or all) of the funds described in paragraph 16 of
the Disbursements section of this Loan Closing Statement and Disbursement Sheet
totaling $257,914.27 to pay the additional amount due for the prepayment penalty
on the Farm Credit term loan and to wire said funds directly to Farm Credit by
wire transfer in accordance with the wire transfer instructions attached hereto
as Exhibit B.  Any remaining net loan proceeds not utilized for the purpose
referred to in the preceding sentence shall be disbursed to the Borrowers by
wire transfer in accordance with the wire transfer instructions attached hereto
as Exhibit C.  If and to the extent the net loan proceeds referred to in
paragraph 16 of the Disbursements section of this Loan Closing Statement and
Disbursement Sheet are insufficient to pay any additional portion of the
prepayment penalty, Borrowers shall timely pay such additional amount directly
to Farm Credit.
5.           This document may be executed in counterparts, each of which will
be deemed an original, and all of such counterparts together shall constitute
one and the same instrument.  For purposes of this document, signatures
delivered by facsimile or e-mail transmission shall be as binding as originals
upon the parties so signing.
 
BORROWERS                                                                                                LENDER


ALICO, INC., a Florida corporation


By:_/S/ JD Alexander
 Its: Chief Executive
Officer                                                                       
RABO AGRIFINANCE, INC.
                                                                                                                       
By: /S/ Brian J. Newcomer
                                                                                                                       
Its: Executive Vice President


ALICO-AGRI, LTD., a Florida limited partnership


By:  ALICO, INC., a Florida corporation, its
       General Partner


       By:_/S/ JD Alexander
        Its: Chief Executive Officer






ALICO PLANT WORLD, L.L.C., a Florida limited liability company


By:  ALICO, INC., a Florida corporation, its
       Manager


       By:  /S/ JD Alexander
        Its:  Chief Executive Officer


BOWEN BROTHERS FRUIT, LLC, a Florida limited liability company


By:  ALICO, INC., a Florida corporation, its
       Managing Member


       By: /S/ JD Alexander
        Its: Chief Executive Officer


ALICO LAND DEVELOPMENT, INC., a Florida corporation


By:  /S/ JD Alexander
 Its:   Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 
